Per Curiam.

Three charges of misconduct were made against the respondent. The Referee appointed by this court sustained one of them. The charge that was sustained involved the retention of a sum of money by the respondent which he claimed was paid as a fee, but which his client claimed was given to him for the purpose of deposit in court as a tender in a pending action. The money was refunded to the client prior to the commencement of these proceedings. On the record before us, we confirm the Referee’s report and find the respondent guilty of professional misconduct.
*238Taking cognizance of the respondent’s prior good record and the commendable voluntary public service that he rendered in the past, he will be suspended for one year with leave to apply for reinstatement at the expiration of that time.
Botein, J. P., Rabin, Frank, Valente and Bergan, JJ., concur.
Respondent suspended for a period of one year from the date of entry of the order and until the further order of this court.